Citation Nr: 0713079	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-20 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to December 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, that denied entitlement to a 
compensable rating for his bilateral hearing loss.  

The claims folder was subsequently transferred to the Boston, 
Massachusetts, RO.  

When this matter was previously before the Board in December 
2006, it was remanded for further development.


FINDINGS OF FACT

1.  VA audiometric test results conducted in July 2003 show 
that the veteran had level II hearing in his right ear and 
level I hearing in his left ear.

2.  VA audiometric test results conducted in October 2003 
show that the veteran had level I hearing in his right ear 
and level I hearing in his left ear.

3.  VA audiometric test results conducted in December 2003 
show that the veteran had level I hearing in his right ear 
and level I hearing in his left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.85, 4.86 Diagnostic Code 6100 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  In a June 2003 
letter, which predated the August 2003 rating decision on 
appeal, the RO explained to the veteran that he needed to 
submit medical evidence showing that his hearing loss had 
"increased in severity."  See Overton v. Nicholson, 20 Vet. 
App. 427, 440-41 (2006).  

In compliance with 38 C.F.R. § 3.159(b), the notification 
should also include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  In a 
December 2006 letter, VA essentially informed him that he 
could file and/or identify medical and/or lay evidence in 
support of his claim, and in a signed November 2006 
statement, the veteran expressed his understanding of the 
need to do so by submitting duplicate copies of VA medical 
records.  

VCAA notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The AMC provided the veteran with these criteria in 
a December 2006 letter.  As such, the Board finds that VA has 
complied with the duty to notify set forth in 38 U.S.C.A. 
§ 5103(a).  

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  
Indeed, this matter was remanded in December 2006 to obtain 
outstanding VA medical records.  

In April 2007 written argument, the veteran's representative 
asserts that this matter should be remanded because the most 
recent formal VA audiological evaluation is too old to be 
adequate for rating purposes.  The Board notes, however, that 
in none of his correspondence to VA has the veteran reported 
that his hearing loss has worsened since the July 2003 VA 
audiological evaluation.  As such, a remand is not required 
solely due to the passage of time since the most recent VA 
examination was prepared.  See VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43186 (1995); see also Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997).  

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  
Therefore, the veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Background and Analysis

The veteran contends that his impaired hearing is more 
disabling than reflected by the current noncompensable 
evaluation.  Implicitly acknowledging that his hearing acuity 
does not warrant a higher schedular rating, the veteran's 
representative asserts that a compensable rating is warranted 
on an extraschedular basis.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To 
evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85.  Disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Bruce v. West, 11 
Vet. App. 405, 409 (1998), quoting Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

In addition, exceptional patterns of hearing impairment exist 
for VA purposes when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more, and the rating specialist must 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral, and each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  Exceptional patterns of 
hearing impairment also exist for VA purposes when the pure 
tone threshold is 30 decibels or less at 1000 hertz and 70 
decibels or more at 2000 hertz, and the Roman numeral 
designation for hearing impairment will be selected from 
either Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(b).  As the audiological findings reported 
below demonstrate, the veteran does not have exceptional 
patterns of hearing impairment exist for VA purposes.

In October 1968, the RO notified the veteran that service 
connection was granted for bilateral hearing loss and that a 
noncompensable rating was warranted for this condition.  The 
noncompensable rating remained in effect when the veteran 
filed this claim for an increased rating in May 2003.  In the 
August 2003 rating action on appeal, the RO determined that 
the veteran's bilateral hearing loss did not warrant a 
compensable evaluation under Diagnostic Code 6100.

In July 2003, the veteran was afforded a formal VA 
audiological evaluation, which revealed pure tone threshold 
levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
50
60
70
80
LEFT
N/A
15
35
35
45

Pure tone threshold levels averaged 65 decibels for the right 
ear and 33 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in his 
right ear and 92 percent in his left ear.

In October 2003, the veteran was afforded an outpatient VA 
audiological evaluation, which revealed pure tone threshold 
levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
25
40
40
LEFT
N/A
20
30
40
50

Pure tone threshold levels averaged 30 decibels for the right 
ear and 35 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in his 
right ear and 92 percent in his left ear.

In December 2003, the veteran was again examined by VA on an 
outpatient basis.  The audiological evaluation revealed pure 
tone threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
20
35
45
LEFT
N/A
10
15
30
35

Pure tone threshold levels averaged 28 decibels for the right 
ear and 23 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in his 
right ear and 100 percent in his left ear.

The mechanical application of the Rating Schedule to the July 
2003 VA audiometric evaluation shows that the veteran had 
level II hearing in his right ear and level I hearing in his 
left ear, which warrants a noncompensable evaluation under 
Diagnostic Code 6100.  The mechanical application of the 
Rating Schedule to the October 2003 VA audiometric 
examination findings results in a determination that the 
veteran has Level I hearing in his right ear and level I 
hearing in his left ear, which likewise warrants a 
noncompensable evaluation under Diagnostic Code 6100.  
Finally, the mechanical application of the Rating Schedule to 
the December 2003 VA audiometric examination findings results 
in a determination that the veteran has Level I hearing in 
his right ear and level I hearing, which also warrants a 
noncompensable evaluation under Diagnostic Code 6100.  In 
light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that his 
bilateral hearing loss warrants a compensable schedular 
evaluation.  

As noted above, in recognition of the schedular criteria, the 
veteran has asserted entitlement to a compensable rating on 
an extraschedular basis; however, the Board finds that this 
matter need not be remanded to have the RO refer the 
veteran's claim to the Under Secretary for Benefits or to the 
Director of the Compensation and Pension Service, pursuant to 
38 C.F.R. § 3.321(b), for assignment of an extra-schedular 
rating.  The Board notes the above determination is based on 
application of pertinent provisions of the VA's Schedule for 
Rating Disabilities, and there is no showing that the 
veteran's bilateral hearing loss reflects so exceptional or 
so unusual a disability picture as to warrant the assignment 
of a compensable evaluation on an extra-schedular basis, and 
indeed, neither the veteran nor his representative has 
identified any exceptional or unusual disability factors.  
See 38 C.F.R. § 3.321.  In this regard, the Board observes 
that there is no showing the disability results in marked 
interference with employment.  Moreover, his hearing loss has 
not required any, let alone, frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the criteria for 
submission for assignment of an extraschedular rating are not 
met.  Thus, the Board is not required to remand this claim to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


